Citation Nr: 0916545	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for anxiety and depression. 

2.  Entitlement to service connection for anxiety and 
depression.

3.  Entitlement to service connection for left trapezial 
muscle strain.

4.  Entitlement to service connection for residuals of a 
groin injury. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from September 1965 
to August 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for left trapezial muscle strain and for residuals 
of a groin injury as well as the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for anxiety and depression (claimed as nervous 
problems), for failure to submit new and material evidence. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 2002 rating decision, the RO denied the 
Veteran's claim for service connection for anxiety and 
depression; although notified of the denial, the Veteran did 
not initiate an appeal.

3.  New evidence associated with the claims file since the 
August 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for anxiety and depression, or raises a 
reasonable possibility of substantiating the claim for 
service connection for anxiety and depression.

4.  Anxiety and depression are first shown many years after 
the veteran's separation from service, and are not shown to 
be related to events, disease, or injury during military 
service.

5.  Left trapezial muscle strain was first shown many years 
after the veteran's separation from service, and is not shown 
to be related to events, disease, or injury during military 
service.

6.  There are no current residuals of a claimed in-service 
groin injury.


CONCLUSIONS OF LAW

1.  The August 2002 RO rating decision that denied the 
Veteran's claim for service connection for anxiety and 
depression is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's August 2002 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for anxiety and depression are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Anxiety and depression were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Left trapezial muscle strain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

5.  Residuals of a groin injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for anxiety and depression and his claims 
for entitlement to service connection for left shoulder and 
groin disabilities were received in December 2006.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in January 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case (SOC) was issued in 
December 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in January 
2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  As this claim has been 
reopened, the specific notice concerning matters addressed in 
Kent is not required.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Available service treatment records and all relevant VA 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with VA medical examinations to assess his 
claimed disabilities.  Furthermore, the Veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The Veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

New and Material Evidence - Service Connection for Anxiety 
and Depression

In May 2002, the Veteran filed a claim for service connection 
for anxiety and depression.

In an August 2002 rating decision, the RO denied the 
Veteran's claim, indicating that evidence failed to show any 
treatment for anxiety and depression during military service.  
It was further noted that the veteran had failed to submit 
evidence or direct the RO to any evidence to support his 
claim.  Evidence of record included the Veteran's service 
treatment records; service personnel records; and statements 
from the Veteran.

Although notified of the August 2002 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for anxiety and depression, claimed as nervous 
problems, in December 2006.  This appeal arises from the RO's 
April 2007 denial of the veteran's petition to reopen his 
claim for entitlement to service connection for anxiety and 
depression.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the August 2002 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the August 2002 
denial includes statements from the Veteran; VA treatment 
records dated from 2002 to 2007; and VA examination reports 
dated in March 2007.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the August 2002 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
psychiatric disability in service.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for anxiety and 
depression.  Under these circumstances, the Board concludes 
that the criteria for reopening the claim for service 
connection for anxiety and depression is met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The veteran contends that he currently suffers from a 
psychiatric disability, left trapezial muscle strain, and 
residuals of a groin injury, as a result of events incurred 
during active service.  Considering the claims for service 
connection, in light of the record and the governing legal 
authority, the Board finds that the claims are not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis or psychosis, which are 
manifested to a compensable degree within a prescribed period 
after discharge from service (one year), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

I.  Depression and Anxiety, and Left Trapezial Muscle Strain

Service treatment records reveal that the veteran's upper 
extremities and psychiatric functioning were marked as normal 
on his April 1965 preinduction examination report and his 
April 1967 separation examination report.  The veteran 
complained of a stiff neck in an April 1966 service health 
record.  Otherwise, service treatment records report no 
complaints of or treatment for depression, anxiety or a left 
trapezial muscle strain (left shoulder strain).  

VA treatment notes dated in February 2002 detail complaints 
of anxious mood, depression, rare nightmares, stress, 
confusion, and some low moods.  The examiner indicated that 
the veteran's depression screening was positive and he was 
oriented with variable insight and recall.  Additional 
treatment notes dated in September 2002, January 2004, 
September 2004, and January 2005 reflect continued findings 
of chronic anxiety, rule out PTSD, positive depression 
screening, and fatigue as well as poor sleep probably due to 
a combination of nocturia and anxiety.  

In a March 2007 VA general medical examination report, the 
veteran complained of years of left knee and shoulder pain.  
He also complained of interpersonal relationship 
difficulties, depression, panic attacks, memory problems, 
loss of control, anxiety, confusion, and sleep impairment.  
Psychiatric examination findings were noted as anxious mood 
and affect, abnormal judgment, normal comprehension, and 
below average intelligence.  Physical examination findings 
were noted as left trapezius muscle strength of 5, left 
trapezius muscle spasm, and pain on left shoulder motion 
involving trapezius.  The examiner diagnosed left trapezial 
strain and indicated that the veteran should be referred for 
a mental examination.

In a March 2007 VA mental examination report, the veteran 
detailed that he had a nervous breakdown and suffered anxiety 
during his period of active service in Germany.  He further 
indicated that he had injured his left shoulder in the 
military.  Psychiatric examination findings were noted as 
anxious mood, full affect, occasional stuttering with 
anxiety, oriented, unremarkable thought process and content, 
average intelligence, sleep impairment, panic attacks, 
suicidal thoughts with no plan or intent, good impulse 
control, and normal memory.  The examiner diagnosed major 
depression, general anxiety, and panic disorder and indicated 
that the veteran's mood problems have likely developed as a 
result of his ongoing difficulties with anxiety. 

In his December 2007 substantive appeal, the veteran 
indicated that his shoulder problems began to bother him 
while he was a mechanic during active service while lifting 
heavy tools and parts.  He further reported that his nervous 
problems started during basic training during a machine 
gunfire infiltration course. 

Based upon the evidence of record, the Board finds the 
Veteran's claimed psychiatric and left shoulder disabilities 
were not manifest during active service, were not manifest 
within the first post-service year, or nor were those 
disorders demonstrated to have developed as a result of an 
established event, injury, or disease during active service.  
In this case, available service treatment records do not show 
that the Veteran had any complaint, treatment, or diagnosis 
of psychiatric or left shoulder disabilities during active 
service.  Evidence of psychiatric and left shoulder 
disabilities is first shown many years after separation from 
active service and cannot be presumed to have been incurred 
during service.  The Board also notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  There is also no 
competent evidence relating the post-service complaints of 
psychiatric or left shoulder disorders to any established 
event in service.

II.  Residuals of a Groin Injury

Service treatment records reveal that the veteran's 
genitourinary functioning was marked as normal on his April 
1965 preinduction examination report and his April 1967 
separation examination report.  Additional service treatment 
records dated in March 1966 reflect treatment for acute and 
gonococcic urethritis.  The veteran was treated for tinea, 
myofascial abscess formation, and sebaceous cyst of the left 
groin in June 1966.  An August 1967 service treatment note 
detailed complaints of urethral discharge.  An August 1967 
urinalysis (UA) report reflected findings of no bacteria 
demonstrated.  

Post-service VA treatment notes dated in September 2002, 
January 2004, September 2004, and January 2005 reflect 
findings of benign prostatic hypertrophy (BPH) and nocturia.

In a March 2007 VA general medical examination report, the 
veteran denied experiencing abnormal flow, urgency, dysuria, 
hesitancy, testicular pain, scrotal mass, frequency, 
repetitive urinary tract infections, urethral discharge, 
flank pain, stones, hematuria, nocturia, or obstructive 
voiding.  The examiner noted normal genitourinary examination 
findings. 

In his December 2007 substantive appeal, the veteran 
indicated that his groin problems began to bother him while 
he was a mechanic during active service while lifting heavy 
tools and parts. 

Objective medical findings of record failed to find any 
identifiable residuals of the veteran's claimed groin injury.  
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of present residuals of 
a groin injury (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 
(1992).

III.  All Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has current psychiatric, left 
shoulder, and groin disabilities that are associated with 
military service, these claims turn on medical matters-a 
diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for anxiety and depression, for left trapezial muscle strain, 
and for residuals of a groin injury must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for entitlement to service connection for 
anxiety and depression has been received, the appeal is 
granted. 

Entitlement to service connection for anxiety and depression 
is denied.

Entitlement to service connection for left trapezial muscle 
strain is denied.

Entitlement to service connection for residuals of a groin 
injury is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


